United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 15, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-50777
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DEVON JOHNATHAN SANTIROSA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-03-CR-113-ALL-SS
                       --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Devon Johnathan Santirosa appeals the 24-month statutory

maximum sentence he received following the revocation of his

supervised release.    He contends that the district court violated

his due process rights and FED. R. CRIM. P. 32 when it departed

upwardly from the recommended guidelines range based on factors

not disclosed to him prior to the revocation hearing, depriving

him of the opportunity to respond adequately or to present any

mitigating evidence.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-50777
                                   -2-

     Santirosa is correct that persons on supervised release are

entitled to procedural due process in connection with revocation

of that release, including notice of the evidence to be used

against him.   See United States v. Ayers, 946 F.2d 1127, 1129

(5th Cir. 1991); Morrissey v. Brewer, 408 U.S. 471, 488-89

(1972); FED. R. CRIM. P. 32.1.   However, the policy statements

contained in Chapter 7 of the Sentencing Guidelines regarding

supervised-release revocations are advisory only and do not bind

sentencing courts at a revocation hearing.     See United States v.

Escamilla, 70 F.3d 835 (5th Cir. 1995); United States v. Mathena,

23 F.3d 87, 89-93 (5th Cir. 1994).     The same stringent due

process and Rule 32 standards regarding notice of factors for

departures under the guidelines do not apply to departures from

non-binding, advisory policy statements.     See United States v.

Hofierka, 83 F.3d 357, 362 (11th Cir. 1996).

     Because a sentencing court in revocation proceedings is

not required to give notice of its intent to depart from the

policy statements, there is likewise no requirement that it give

notice of the reasons for such departure from them.     Id. at 7-8.

Contrary to his assertion, Santirosa had no due process right to

notice of the evidence that the district court might rely on to

exceed the recommended guidelines range and impose the statutory

maximum sentence.   See id.    He received sufficient notice that

he faced a 24-month sentence by virtue of the statute and the

court’s admonition at the revocation hearing.     See id.; see also
                           No. 03-50777
                                -3-

18 U.S.C. § 3583(e)(3).   Santirosa’s due process challenge fails,

and the district court’s judgment is AFFIRMED.